Case 5:16-cv-00146-TBR-LLK Document 176 Filed 03/11/21 Page 1 of 6 PageID #: 1811




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    PADUCAH DIVISION
                                 CASE NO. 5:16-CV-00146-TBR

  HEARTLAND MATERIALS, INC., et al.,                                                 PLAINTIFFS

  v.

  WARREN PAVING, INC., et al.,                                                     DEFENDANTS

                             MEMORANDUM OPINION AND ORDER

            Before the Court are two motions: Plaintiffs’ Motion for a Declaratory Judgment, DN 162,

  and Plaintiffs’ Motion to Compel Response of Propounded Interrogatories, DN 169. For the

  reasons stated below, the motions are denied.

       I.   Background

            A full recitation of the facts of this case may be found at Heartland Materials, Inc. v.

  Warren Paving, Inc., No. 5:16-CV-00146-TBR, 2018 WL 2324075, at *1-4 (W.D. Ky. May 22,

  2018). Plaintiffs moved the Court for a declaration of rights. [DN 162]. Defendants responded.

  [DN 167]. Plaintiffs then filed a Notice to Withdraw the motion for a declaration of rights. [DN

  168]. Thereafter, Plaintiff moved the Court to compel Defendants’ response to Plaintiffs’

  discovery requests. [DN 169]. Defendants responded and Plaintiffs replied. [DN 170; DN 171].

  These matters are ripe for adjudication. For the reasons stated below, both motions are denied.

   II.      Motion for Declaration of Rights

            The first matter pending before the Court is Plaintiffs’ motion titled “Motion for

  Declaration of Rights Pursuant to the Contract as Amended and the Royalty Obligation.” [DN 162

  at 1]. In the motion and its accompanying memorandum of law, Plaintiffs ask the Court to resolve

  two alleged issues. [DN 162-1 at 2]. First, Plaintiffs claim that Defendants are in breach of the

  parties’ contract because Defendants are calculating royalties in a way that is not provided for in

                                                   1
Case 5:16-cv-00146-TBR-LLK Document 176 Filed 03/11/21 Page 2 of 6 PageID #: 1812




  the contract. Id. at 2; 9-11. Specifically, Plaintiffs claim that Defendants are in breach of the

  parties’ contract because Defendants deduct the weight of moisture from the “belt scale weight of

  the rock” in determining the amount of the royalties paid to Plaintiffs. Id. at 10-11. Second,

  Plaintiffs ask the Court for a declaratory judgment interpreting the parties’ contract and its

  amendment such that Defendants are required to pay royalties on rock that is mined from the

  property and on rock that is loaded on the property. Id. at 11-13.

         Defendants responded to Plaintiffs’ motion, arguing that the motion “should be dismissed

  or denied on the basis of res judicata because it seeks to ‘revive’ one claim that was previously

  asserted and voluntarily dismissed, and presents a new claim arising out of the same transaction

  that was never asserted in the underlying litigation.” [DN 167 at 1]. Then, Plaintiffs filed a Notice

  of Withdrawal of Motion for Declaratory Judgment. [DN 168]. Therein, Plaintiffs state, “Plaintiffs

  are satisfied that this Court has already determined that the Contract and its Amendment provide

  for royalty to be paid on the rock as it is ‘mined and shipped or loaded for transport’ from the

  property by the belt scale weight.” Id. at 1. Plaintiffs further state that “this withdrawal is without

  prejudice as to this issue being brought by subsequent Motion and relief by specific performance.”

  Id. After filing the Notice to Withdraw, Plaintiffs filed a Motion to Compel. [DN 169]. In

  Defendants’ response to the Motion to Compel, Defendants argue that Plaintiffs’ “attempt to

  ‘withdraw’ their [motion for a declaration of rights] is intended to avoid, at present, a dismissal of

  these claims with prejudice based on res judicata.” [DN 170 at 2]. Defendants ask the court to

  deny Plaintiffs’ attempt to withdraw the motion for a declaration of rights, to substantively address

  and dismiss Plaintiffs’ claims in the motion for a declaration of rights on the basis of res judicata,

  and to deny Plaintiffs’ motion to compel. Id. at 3. Plaintiffs’ reply does not address Defendants’

  opposition to the notice of withdrawal. [DN 171].



                                                    2
Case 5:16-cv-00146-TBR-LLK Document 176 Filed 03/11/21 Page 3 of 6 PageID #: 1813




         First, the Court construes Plaintiffs’ notice of withdrawal, DN 168, as a motion to

  withdraw. Thus, the issue facing the Court as to Plaintiffs’ Motion for a Declaratory Judgment,

  DN 162, is whether the Court should permit Plaintiffs to withdraw the motion as they request. [DN

  168]. Defendants argue that Plaintiffs should not be able to withdraw their motion. [DN 170 at 2].

  Defendants may be correct in their assertion that Plaintiffs’ “attempt to ‘withdraw’ their [motion

  for a declaration of rights] is intended to avoid, at present, a dismissal of these claims with

  prejudice based on res judicata.” Id. Yet, Defendants provide the Court with no authority to

  support their claim that Plaintiffs should be prohibited from withdrawing the motion. Even if the

  withdrawal is an effort to avoid a preclusion ruling, Defendants have cited no legal authority that

  would prevent Plaintiffs from withdrawing the motion. Accordingly, the Court grants the motion

  to withdraw, DN 168. Plaintiffs’ Motion for a Declaratory Judgment, DN 162, is denied as moot.

         The Court also notes that even if Defendants had provided sound authority to support their

  position that Plaintiffs should not be allowed to withdraw their motion, if the Court had considered

  the motion, it would not have reached the merits. The Motion for Declaratory Judgment asks the

  Court for new relief, and a final judgment—from which Defendants appealed and the Sixth Circuit

  affirmed—has already been reached in this action. [See DN 84; DN 109; DN 118; DN 139; DN

  144]. Plaintiffs’ attempt to raise new claims in the Motion for Declaratory Judgment is not the

  appropriate method of requesting the relief they seek.

  III.   Motion to Compel Discovery

         Remaining before the Court is Plaintiffs’ Motion to Compel, DN 169. The motion

  addresses interrogatories propounded to Defendants at DN 163 and DN 164. [See DN 169].

  Defendants argue that Plaintiffs’ interrogatories seek information that will support new claims

  “that should have been brought and litigated in the underlying lawsuit.” [DN 170 at 2]. Defendants



                                                   3
Case 5:16-cv-00146-TBR-LLK Document 176 Filed 03/11/21 Page 4 of 6 PageID #: 1814




  urge the Court to deny the motion to compel “because the underlying discovery is not

  supplementary to or in aid of execution of the Judgment, violates Fed. R. Civ. P. 69, and its sole

  purpose is to gather new facts supporting claims that are res judicata.” In their reply, Plaintiffs

  argue that the motion to compel should be granted because they “are judgment creditors and are

  entitled to information necessary to collect their judgment as to future royalties and underpayment

  of royalties since August 2020.” [DN 171 at 2]. Plaintiffs further argue that “[t]he interrogatories,

  as post-judgment discovery . . . will assist the Plaintiffs in determining the accuracy of the future

  royalties.” Id. at 3.

              a. Standards

          The Federal Rules of Civil Procedure provide a mechanism for discovery by a creditor in

  the post-judgment stage of litigation. Rule 69(a)(2) states that “in aid of the judgment or

  execution, the judgment creditor . . . may obtain discovery from any person—including the

  judgment debtor—as provided in these rules or by the procedure of the state where the court is

  located.” Fed. R. Civ. P. 69(a)(2). Compared to discovery during litigation, post-judgment

  discovery is “very broad.” United States v. Conces, 507 F.3d 1028, 1040 (6th Cir. 2007)

  (citations omitted). However, “[t]he scope of discovery under Rule 69(a)(2) is constrained

  principally in that it must be calculated to assist in collecting on a judgment.” EM Ltd. v. Republic

  of Argentina, 695 F.3d 201, 207 (2d Cir. 2012) (citations omitted). “Rule 69 was intended to

  establish an effective and efficient means of securing the execution of judgments.” JP Morgan

  Chase Bank, N.A. v. DataTreasury Corp., 936 F.3d 251, 256 (5th Cir. 2019) (quoting United States

  v. McWhirter, 376 F.2d 102, 106 (5th Cir. 1967)).




                                                   4
Case 5:16-cv-00146-TBR-LLK Document 176 Filed 03/11/21 Page 5 of 6 PageID #: 1815




             b. Discussion

         The Court agrees with Defendants that Plaintiffs’ interrogatories and corresponding motion

  to compel attempt to seek information aimed at raising new claims or issues rather than enforcing

  the Court’s judgment. Though post-judgment discovery is broad, its purpose is to aid in the

  execution of a judgment. As Defendants describe:

         [T]he Interrogatories seek to develop the following facts: how moisture content of
         the limestone is calculated by the Defendants; how the Defendants invoice their
         customers and the identities of those customers; how tonnage is calculated; what
         percent of sales are based on dry tons; the relationship between the two Defendants;
         the amount of estimated remaining recoverable reserves on the Grabowski
         property; whether Defendants have title to the property adjacent to the Grabowski
         property and a copy of any such title; when certain reserves will be mined; whether
         mining is to occur on adjacent property (i.e. not the Grabowski property),
         identification of any related permits, and how that product would be transported;
         future mining plans for the Grabowski property and adjacent property; and,
         explanations of barge reports.

  [DN 170 at 7] (citing DN 169-1). The Court finds that Plaintiffs will not be aided in enforcement

  of the judgment by obtaining responses to these inquiries. The Court agrees with Defendants that

  the interrogatories seek to develop additional facts to support the claims in Plaintiffs’ motion for a

  declaration of rights, DN 162, denied as moot above.1 Accordingly, Plaintiff’s Motion to Compel,

  DN 169, is denied.




  1
    When the Plaintiffs filed the interrogatories, they filed them under Rule 33 rather than Rule 69.
  See DN 163; DN 164; see also DN 170 at 7, n.5 (“Plaintiffs actually cite Kentucky (as opposed
  to Federal) Rule of Civil Procedure 33 as the basis for their Amended Interrogatories.
  Presumably this was inadvertent, as the initial post-judgment Interrogatories propounded on
  November 11, 2020, cite Federal Rule 33 as their basis.”). Further, Plaintiffs did not clearly
  acknowledge that there was a final judgment in the action until the last substantive page of their
  reply to Defendants’ response to Plaintiffs’ motion to compel. [DN 171 at 4] (“WRF and
  Southern do agree with Warren Paving on one issue, the underlying Judgment in this case is
  final.”). These facts compound the evidence that Plaintiffs’ interrogatories do not seek discovery
  aimed at enforcing a judgment but seek discovery aimed at continuing the underlying litigation.
                                                    5
Case 5:16-cv-00146-TBR-LLK Document 176 Filed 03/11/21 Page 6 of 6 PageID #: 1816




  IV.    Conclusion

         For the reasons stated above, Plaintiffs’ Motion for a Declaratory Judgment, DN 162, is

  DENIED AS MOOT. Plaintiffs’ Motion to Withdraw, DN 168, is GRANTED. Plaintiffs’ Motion

  to Compel, DN 169, is DENIED.



  IT IS SO ORDERED.




                                                                 March 10, 2021




  cc: counsel



                                                6
